Hascall, J.
Reading the case from the appellant’s standpoint, the position most favorable to him, and even conceding that his reiteration of the facts is beyond criticism, the question still is, was the jury justified, by the evidence, in its verdict?
Payment to the car company of the charges demanded by it for occupancy of the sleeping berth, hours before the departure of the train; receiving the respondent as a guest at the time of starting; *244assigning him his cot and section for the night, and making his bed, were certainly acts of common and every-day occurrence. But then to have a conductor tell him, without prior or timely warning: “ Well, you cannot have that berth * * * because it is occupied by some one else,” to be compelled to sit up all night in an ordinary day coach, or secure such rest as he might therein, to be told upon his application for redress “ you ,can have back only your money ” furnish, altogether, cold comfort for a passenger treated, as the record shows, in such manner as was this respondent. If the jury had been over liberal, in appellant’s estimation,- in naming a just compensation to respondent, we still think, the judgment under all the evidence, just, and that it ought to be maintained.
Judgment and order appealed from affirmed, with costs.
Schuchman, J., concurs.
Judgment and order affirmed, with costs.